                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

COREY DESHUN HALL                                                                       PLAINTIFF

v.                                    4:18CV00837-JM-JJV

WYNNE, Deputy,
Pulaski County Detention Facility                                                    DEFENDANT

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe.          No objections have been filed.         After careful

consideration, the Court concludes the Proposed Findings and Recommendations should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that:

        1.     The Complaint (Doc. No. 1) is DISMISSED without prejudice for failing to state a

claim upon which relief may be granted.

       2.      Dismissal is a strike, as defined by 28 U.S.C. § 1915(g).

       3.      The Court certifies, pursuant to 28 U.S.C. § 1915(1)(3), that an in forma pauperis

appeal from this Order[s] and the accompanying Judgment would not be taken in good faith.

       Dated this 25th day of January, 2019.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                                 1
